998 So. 2d 1197 (2009)
Charles DORRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-2029.
District Court of Appeal of Florida, Second District.
January 14, 2009.
PER CURIAM.
We affirm the postconviction court's order summarily denying Charles Dorris's motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Our affirmance is without prejudice to any right Dorris may have to file a facially sufficient rule 3.850 motion seeking to withdraw his pleas on the ground that they were involuntarily entered. Any such motion shall be filed within sixty days from the date of the issuance of the mandate in this case. We note that if Dorris is ultimately successful in withdrawing from his negotiated plea agreement, he may be subject to any legal sentences that could be imposed upon conviction of the offenses charged. See Towery v. State, 977 So. 2d 774 (Fla. 2d DCA 2008).
Affirmed.
FULMER, KELLY, and VILLANTI, JJ., Concur.